PER CURIAM.
Minnesota inmate DeAnthony A. Nash appeals from the district court’s * 28 U.S.C. § 1915A(b) dismissal of Nash’s civil complaint. Having carefully reviewed the record and Nash’s brief, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.1999) (per curiam) (§ 1915A dismissal reviewed de novo), we conclude the district court properly dismissed Nash’s complaint, and an extended opinion is not warranted.
Accordingly, we affirm. See 8th Cir. R. 47B.

 The Honorable Donovan W. Frank, United States District Judge for the District of Minnesota.